2022 IL App (1st) 200033-U

                                            No. 1-20-0033

                                    Order filed February 10, 2022

                                                                                 SIXTH DIVISION


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________

                                     IN THE
                         APPELLATE COURT OF ILLINOIS
                                 FIRST DISTRICT
 ______________________________________________________________________________

 THE PEOPLE OF THE STATE OF ILLINOIS,                           )   Appeal from the
                                                                )   Circuit Court of
           Plaintiff-Appellee,                                  )   Cook County.
                                                                )
     v.                                                         )   No. 18 CR 11298
                                                                )
 BRANDON BREWSTER,                                              )   Honorable
                                                                )   Stephen J. Connolly,
           Defendant-Appellant.                                 )   Judge, presiding.


           JUSTICE HARRIS delivered the judgment of the court.
           Justices Mikva and Oden Johnson concurred in the judgment.

                                              ORDER

¶1        Held: We affirm defendant’s conviction for aggravated unlawful use of a weapon where
                a rational factfinder could conclude that the ammunition under the driver’s seat of
                a vehicle he drove was immediately accessible at the time of the offense and
                matched the firearm in the vehicle.

¶2        Following a bench trial, defendant Brandon Brewster was convicted of aggravated

unlawful use of a weapon (AUUW) predicated on possessing an uncased, unloaded firearm in a

vehicle while the ammunition for the firearm was immediately accessible and he lacked a valid

license under the Firearm Concealed Carry Act (720 ILCS 5/24-1.6(a)(1), (a)(3)(B-5) (West 2018);
No. 1-20-0033


430 ILCS 66/1 et seq. (West 2018)). The court imposed 2 years’ probation and 100 hours’

community service. On appeal, defendant contends that the State failed to prove beyond a

reasonable doubt that ammunition in his vehicle was immediately accessible from his location in

the driver’s seat at the time of the offense or matched the firearm found in his vehicle. We affirm.

¶3      Defendant was charged by indictment with six counts of AUUW. The State proceeded on

four counts, including one charging that he possessed an uncased, unloaded handgun in a vehicle

at such time that ammunition for the weapon was immediately accessible and he lacked a valid

license under the Firearm Concealed Carry Act.

¶4      At trial, Chicago police officer Kevin Hernandez testified that, around 4:07 p.m. on July 3,

2018, near the 10700 block of South Vincennes Avenue, in Chicago, he and his partner, Officer

Haro, 1 curbed a vehicle for missing a front license plate. Hernandez approached the driver’s side

and Haro approached the passenger side. Defendant, the driver and sole occupant, reached towards

“the bottom of the seat” and then towards the space between the backseat and front passenger’s

seat.

¶5      Hernandez requested defendant lower the rear window, and when defendant complied,

Hernandez observed a black semiautomatic pistol where defendant had reached in the backseat.

Hernandez further observed a “bundle of money” on the front passenger seat, and smelled cannabis

emitting from the vehicle. Defendant indicated that a bag of suspect cannabis was on the passenger

seat.




        1
            Officer Haro’s first name is not in the report of proceedings.

                                                      -2-
No. 1-20-0033


¶6     Hernandez requested defendant exit the vehicle and handcuffed him. Hernandez asked if

the vehicle contained weapons, and defendant responded that a firearm was under his seat. The

State queried Hernandez:

                “Q: Did you then go back to the vehicle?

                A: Yes.

                Q: And could you describe what you did?

                A: I went to the immediate area where I saw the weapon and recovered a black

       Smith & Wesson .40 caliber Springfield, the black semiautomatic pistol. And from the

       driver’s seat where he—Well, where he first told us regarding an extended magazine.

                Q: What kind of magazine would you say?

                A: An extended magazine, which carries 30 rounds.

                Q: Okay. And did you recover that magazine as well?

                A: Yes.

                Q: So you said that was located under the driver’s seat?

                A: Under the seat, yes.”

¶7     According to Hernandez, the magazine was “maybe 4 inches to the back, to the rear,” under

the driver’s seat, and the firearm was arm’s length from the driver’s seat. The magazine held 12

rounds of .40-caliber ammunition, which Hernandez confirmed “match[ed] the type of gun that

that ammunition would be used for.” The firearm was unloaded and uncased. Defendant indicated

that he possessed a Firearm Owners Identification (FOID) card but not a concealed carry license.

In addition to the firearm and magazine, the officers recovered two plastic boxes of baggies, two




                                               -3-
No. 1-20-0033


boxes and a soda can containing suspect cannabis, four scales with suspect cannabis residue, and

a bottle containing suspect cocaine.

¶8     The parties stipulated that a disk of footage recorded by Hernandez’s body-worn camera

fairly and accurately represented the incident recorded. The State then published a portion of the

footage. The prosecutor noted that she began playing the video around the 30-second mark, “which

is when you can begin to hear audio.” The video exhibit is included in the record on appeal and

depicts Hernandez and Haro approaching defendant’s curbed vehicle. Hernandez asks defendant

to lower his rear window and Haro asks defendant about suspect cannabis in the vehicle.

Hernandez requests defendant exit the vehicle and the officers handcuff him. Hernandez asks if

there is a weapon in the vehicle and defendant responds affirmatively and states it is under his seat.

Haro walks defendant towards the police vehicle while Hernandez recovers a firearm from the

floorboard behind the front passenger seat and manipulates its slide.

¶9     Hernandez further testified that the remainder of the items were subsequently recovered

during a full search of the vehicle.

¶ 10   On cross-examination, Hernandez acknowledged that the video depicted him confirming

that the firearm did not have a bullet in its chamber. Hernandez confirmed that the firearm required

a bullet in the chamber to discharge. Hernandez never attempted to fit the magazine into the firearm

and did not know whether it fit. The defense published the remainder of Hernandez’s body-camera

footage, which is included in the record on appeal, noting it would show the recovery of the

magazine.

¶ 11   The video depicts Hernandez approaching Haro, who is sitting in the passenger seat of the

police vehicle. Hernandez hands Haro the firearm, stating he “unloaded” it; in his testimony,



                                                -4-
No. 1-20-0033


however, Hernandez explained that, although the video depicted him stating he “unloaded” the

firearm, he meant that he confirmed the firearm was unloaded when he recovered it. In the video,

Hernandez then states that he does not know the location of the magazine. Hernandez returns to

defendant’s vehicle, opens the rear passenger door, and shines his flashlight inside. Haro says

something unintelligible, and Hernandez responds, “Yeah, it is.” 2 Hernandez moves to the front

passenger seat and secures a lid on a container of money. Haro approaches and suggests they take

defendant to the police station. Hernandez then returns to the police vehicle and drives defendant

to the police station, which takes approximately three minutes.

¶ 12   As Hernandez and defendant arrive at the police station, Haro parks defendant’s vehicle on

the street and approaches defendant, who is still seated in the police vehicle. Haro advises

defendant of his rights pursuant to Miranda v. Arizona, 384 U.S. 436 (1966). Haro and Hernandez

then approach defendant’s vehicle. Haro asks Hernandez if the firearm was loaded, and Hernandez

confirms that it was not. Hernandez and Haro search the vehicle, which contains many

miscellaneous items and articles of clothing. Hernandez leans into the backseat from the rear

passenger door while Haro searches the front passenger seat area. The officers discover suspect

cannabis in a soda can, and Hernandez finds a digital scale on the backseat. At one point, Haro

mentions something about a magazine, and Hernandez responds, “In there it’s not.” About 13

minutes and 25 seconds into the video, Haro’s arm is briefly visible in the video’s periphery,

searching the front passenger area. Approximately 10 seconds later, as Hernandez examines items

behind the passenger seat, a backpack is placed on the floor in front of the passenger seat, and then

a vehicle door audibly closes.


       2
         This court’s review of the footage suggests that Haro repeats a phrase approximating the words
“30” or “dirty.”

                                                 -5-
No. 1-20-0033


¶ 13   About 20 seconds later, approximately 14 minutes into the video, as Hernandez continues

to examine items while standing inside the rear passenger door, Haro states from off-screen, “Oh

there it is, extended mag.” Hernandez responds “Damn,” and continues to search the backseat with

his camera facing downward. Haro continues speaking but is unintelligible over noise from a

police radio. 3 About a minute later, Haro is visible searching inside the rear driver’s side door, and

the front driver’s side door is also open.

¶ 14   Hernandez then enters the police station, obtains a plastic bag, and returns to the vehicle.

As Haro searches the trunk, Hernandez collects items from the front passenger seat and places

them in the bag. About 18 minutes into the video, Hernandez joins Haro at the trunk and asks,

“Where’s the mag at?” Haro hands him a magazine that is briefly visible, and they discuss that

defendant could not possess an extended magazine. Hernandez briefly returns to the police vehicle,

then takes a pair of boots from defendant’s vehicle, grabs the firearm from the police vehicle and

places it in the bag, and enters the police station. Inside the station, Hernandez and other officers

discuss revoking defendant’s FOID card because he possessed an extended magazine.

¶ 15   While the video played in court, defense counsel regularly interjected to ask Hernandez to

clarify events and whether, at certain points, the magazine had yet been recovered. Hernandez

testified that the magazine had not been recovered (1) when he drove defendant to the police

station; (2) after Hernandez began searching the vehicle but before he recovered the scale; (3) after

Hernandez returned to the vehicle with a bag and searched the front passenger seat; (4) after he

moved near the trunk “approximately 15 minutes or 20 minutes” into the video and “said

something about an extended magazine”; and (5) after he retrieved the boots from defendant’s



       3
           This court’s review of the footage suggests that Haro’s statement contains the word “driver.”

                                                    -6-
No. 1-20-0033


vehicle, placed the firearm in the bag, and reentered the police station. The following colloquy

occurred:

                “Q: Now, you keep talking about this extended magazine. We can see that you did

       not recover that, correct?

                A: Not me, no.

                Q: Nor do you know where that magazine was recovered?

                A: At that time, no.”

¶ 16   After the end of the video, Hernandez acknowledged that, in the video, he never stated

where the magazine was recovered. The magazine was not in plain view.

¶ 17   On redirect examination, Hernandez testified that he “believe[d]” Haro recovered the

magazine.

¶ 18   The State entered a stipulation that defendant did not possess a concealed carry license.

¶ 19   Defense counsel moved for a directed verdict, arguing that the State failed to establish the

location of the magazine, the accessibility of the weapon and ammunition to defendant, that the

magazine fit the firearm, or that defendant made a furtive movement when the officers curbed the

vehicle. The trial court denied the motion, noting that Hernandez testified to the magazine’s

location and that Haro recovered the magazine while Hernandez recovered the firearm.

¶ 20   The defense did not present evidence, and both parties waived closing argument.

¶ 21   The court found defendant guilty of AUUW predicated on possessing an unloaded, uncased

firearm in a vehicle while the ammunition for the firearm was immediately accessible and he

lacked a valid concealed carry license. The court acquitted defendant of the other counts. The court

noted that the video depicted the firearm’s recovery, the firearm and ammunition were .40-caliber,


                                               -7-
No. 1-20-0033


and Hernandez “indicated that [the magazine] was recovered *** 4 inches underneath the front

seat. He indicated it was not visible, although the gun was, he indicated, in plain view.”

¶ 22   Defendant filed a motion to reconsider or for a new trial arguing, inter alia, that the State

failed to prove that the ammunition for the weapon was “immediately accessible at the time of the

offense,” as required by statute. Defendant noted that Hernandez admitted he did not recover the

magazine, the video did not indicate where the magazine was recovered, and, thus, Hernandez’s

testimony that the magazine was under the driver’s seat was improper hearsay evidence. Defendant

further noted that the magazine might have moved when Haro drove the vehicle to the police

station. Defendant also maintained that the State failed to prove the magazine fit the firearm.

¶ 23   At a hearing on defendant’s motion, defense counsel admitted that he did not object on

hearsay grounds to Hernandez’s testimony that the magazine was under the driver’s seat, noting

that, when Hernandez gave that testimony on direct examination, no evidence suggested that he

did not personally recover the firearm. Counsel further confirmed that an inventory slip tendered

during discovery indicated that Hernandez recovered the firearm. The State countered that

Hernandez may have observed Haro recover the firearm.

¶ 24   The court noted that the video did not reveal how Hernandez learned the magazine’s

location, and stated that Haro likely told Hernandez where he recovered the magazine; in a new

trial, therefore, the State would call Haro to testify to the magazine’s location. The court took

defendant’s motion under advisement. On the next date, the court denied the motion, explaining

that Hernandez testified to the magazine’s location and defendant did not object.

¶ 25   Following a hearing, the court imposed 2 years’ probation and 100 hours of community

service. Defendant did not file a postsentencing motion.



                                               -8-
No. 1-20-0033


¶ 26   On appeal, defendant argues that the State failed to prove beyond reasonable doubt that the

magazine with firearm ammunition matched the firearm or was immediately accessible from his

position in the driver’s seat of the vehicle at the time of the offense. According to defendant,

Hernandez lacked personal knowledge of the magazine’s location, and accordingly, his testimony

that it was under the driver’s seat was hearsay and did not establish that the ammunition was

immediately accessible at the time of the offense.

¶ 27   The State must prove each element of an offense beyond a reasonable doubt. People v.

Gray, 2017 IL 120958, ¶ 35. On appeal, we will not retry the defendant, as it is the factfinder’s

responsibility to weigh the evidence, draw reasonable inferences from the facts, and resolve

conflicts in the testimony. Id. Thus, we will not substitute our judgment for the factfinder’s on the

weight of the evidence or the witnesses’ credibility. Id. Nor will we reverse a conviction “simply

because the evidence is contradictory.” Id. ¶ 36. Rather, when a defendant challenges the

sufficiency of the evidence, we determine whether, “viewing the evidence in the light most

favorable to the State, any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” (Internal quotation marks omitted.) Id. ¶ 35. In doing so, we allow all

reasonable inferences in favor of the prosecution. People v. Eubanks, 2019 IL 123525, ¶ 95. We

will reverse a conviction only if the evidence is so unreasonable, improbable, or unsatisfactory as

to justify a reasonable doubt of guilt. Gray, 2017 IL 120958, ¶ 35.

¶ 28   Relevant here, the AUUW statute required the State to prove that, without a valid concealed

carry license, defendant knowingly possessed in a vehicle an uncased, unloaded firearm, “and the

ammunition for the weapon was immediately accessible at the time of the offense.” 720 ILCS

5/24-1.6(a)(1), (a)(3)(B-5) (West 2018).



                                                 -9-
No. 1-20-0033


¶ 29    The trial evidence showed that the officers curbed defendant’s vehicle, and defendant

reached towards “the bottom of the seat,” and then between the front passenger seat and backseat.

Hernandez recovered a .40-caliber firearm from the floor between the front passenger seat and

backseat. The officers also recovered an extended magazine holding 12 rounds of .40-caliber

ammunition. Hernandez testified that the magazine was under the driver’s seat, “maybe 4 inches

to the back, to the rear.”

¶ 30    Hernandez’s body camera footage does not depict him recovering the magazine. Rather,

about 14 minutes into the video, Haro audibly states that he found the magazine. When Haro makes

that statement, Hernandez’s camera is facing downwards and Haro is not visible. Haro also

continues to speak unintelligibly. About a minute later, Haro can be seen searching on the driver’s

side of the vehicle with both the front and rear doors open. About 18 minutes into the video, the

magazine is briefly visible when Haro hands it to Hernandez while they stand near the trunk.

Hernandez later acknowledged that he did not personally recover the magazine, believed that Haro

found it, and did not know where the magazine was recovered, “[a]t that time.” Thus, although

Hernandez initially described the magazine’s location, the evidence shows that he did not recover

it. Further, the evidence does not conclusively establish how Hernandez learned that the magazine

was under the driver’s seat. Defense counsel and the court speculated during posttrial proceedings

that Haro told Hernandez from where he recovered the magazine.

¶ 31    However, regardless of the source of his knowledge, Hernandez testified on direct

examination that the magazine was under the driver’s seat, “maybe 4 inches to the back, to the

rear.” Even after it became clear on cross-examination that Hernandez did not personally recover

the magazine, defendant never moved to strike Hernandez’s testimony of the magazine’s location.



                                              - 10 -
No. 1-20-0033


Thus, the court could consider that evidence when determining his guilt or innocence. See People

v. Williams, 139 Ill. 2d 1, 15 (1990) (failure to object to hearsay evidence during trial permits

factfinder to give evidence “its natural probative effect”); see also People v. Koch, 248 Ill. App.

3d 584, 593 (1993) (if ground for objection is unapparent until after evidence is admitted, opponent

of evidence must move to strike the evidence as soon as practicable after the basis for objection

appears). Defendant’s invocation of the issue in his posttrial motion was too late to prevent the

trial court from considering it. Koch, 248 Ill. App. 3d at 593-94. Therefore, even accepting that

Hernandez’s testimony that the magazine was under the driver’s seat was hearsay, the trial court

could consider the testimony for its natural probative effect. Williams, 139 Ill. 2d at 15.

¶ 32   Moreover, when Hernandez’s testimony is viewed in the light most favorable to the State

(Gray, 2017 IL 120958, ¶ 35), we cannot say that he testified on direct examination that he

personally recovered the magazine during the stop, as defendant asserts. Rather, given that he also

testified on direct examination that all of the contraband besides the firearm was recovered during

the subsequent search, his affirmative answer to the question “[a]nd did you recover that magazine

as well?” could reasonably be interpreted as testimony that the officers, collectively, recovered the

magazine during the search. See Eubanks, 2019 IL 123525, ¶ 95 (all reasonable inferences must

be drawn in favor of the State). Thus, a rational factfinder could find that Hernandez did not

impeach himself when he later acknowledged that he did not personally recover the magazine.

¶ 33   We note that, although it went unmentioned at trial and neither party discusses it on appeal,

about 14 minutes into the video, Haro states, “Oh there it is, extended mag.” About 18 minutes

into the video, the officers discuss the magazine as they stand near the trunk and Haro hands it to

Hernandez on camera. The record reflects that the video’s audio was played at trial, and defendant



                                                - 11 -
No. 1-20-0033


never objected to the audio on hearsay grounds. See Williams, 139 Ill. 2d at 15 (factfinder may

give hearsay evidence its natural probative effect when admitted without objection). However,

Hernandez testified at trial that the magazine had not yet been recovered when he stood near the

trunk or when he subsequently entered the police station. Nevertheless, the trial court viewed the

video and heard the audio, and it was for the trial court to resolve any conflicts in the testimony

and weigh the evidence. Gray, 2017 IL 120958, ¶ 35. Again, we may not retry the defendant. Id.

¶ 34    Accordingly, viewing all the evidence in the light most favorable to the State, including

Hernandez’s statement that the magazine was located under the driver’s seat and the video

depicting Haro searching near the driver’s seat a moment after announcing that he found the

magazine, a rational trier of fact could conclude that the magazine was recovered from under the

driver’s seat.

¶ 35    Next, we must determine whether the State established that the ammunition in the

magazine under the driver’s seat was “immediately accessible” to defendant “at the time of the

offense.” 720 ILCS 5/24-1.6(a)(1), (a)(3)(B-5) (West 2018). Accessibility refers to the defendant’s

proximity to contraband and his ability to reach it. People v. Shields, 337 Ill. App. 3d 1063, 1064

(2003). Contraband is “ ‘immediately accessible’ if it is within ‘easy reach’ of the defendant.” Id.

(quoting People v. Martinez, 285 Ill. App. 3d 881, 884 (1996)).

¶ 36    Arguing that the evidence is insufficient to prove the magazine was immediately accessible

to him from the driver’s seat, defendant compares his case to People v. Liss, 406 Ill. 419, 422-24

(1950) (firearm six inches under front seat not readily accessible to driver such that it was “on or

about” his person because he could not reach it “without appreciable change in [his] position”) and

People v. Adams, 73 Ill. App. 2d 1, 3 (1962) (firearm beneath front seat inaccessible to driver



                                               - 12 -
No. 1-20-0033


where driver was stout, could not “readily reach down from his position behind the wheel,” and

could not reach firearm without opening vehicle door (citing Liss)).

¶ 37       Since Liss and Adams were decided, though, courts have determined that contraband

beneath a driver’s seat is immediately accessible to the driver. For example, in People v. McKnight,

39 Ill. 2d 577 (1968), our supreme court recognized that the court in Liss was tasked with

determining whether the weapon was “sufficiently accessible to qualify as being on or about [the

driver’s] person.” (Internal quotation marks omitted.) McKnight, 39 Ill. 2d at 580; see also People

v. Wise, 2021 IL 125392, ¶¶ 32-33 (noting the Liss court observed that, to satisfy statute prohibiting

concealment of weapon “ ‘on or about the person,’ ” the weapon must be “ ‘in such close proximity

that it can be readily used as though on the person’ ”)). In McKnight, however, a firearm four-to-

six inches beneath the driver’s seat was “immediately accessible” to the driver under the “normal

understanding of the language,” despite that, under Liss, it may not have qualified as on or about

his person. (Internal quotation marks omitted.) McKnight, 39 Ill. 2d at 579-81; see also People v.

Tilden, 26 Ill. App. 3d 447, 453 (1974) (firearm under driver’s seat was immediately accessible to

driver).

¶ 38       Here, Hernandez testified that, when he approached defendant’s vehicle, he observed

defendant reach towards “the bottom of the seat.” Viewing his testimony in the light most favorable

to the State, defendant’s assertion that Hernandez did not specifically testify that he reached

towards the bottom of the driver’s seat is unavailing where defendant was the driver and only

occupant. Hernandez further testified that the magazine was discovered under the driver’s seat,

four inches towards the back. Thus, a rational factfinder could conclude that the magazine was

immediately accessible to defendant from his location in the driver’s seat. See McKnight, 39 Ill.



                                                - 13 -
No. 1-20-0033


2d at 579-81; see also Shields, 337 Ill. App. 3d at 1064 (contraband is “ ‘immediately accessible’

if it is within ‘easy reach’ ” (quoting Martinez, 285 Ill. App. 3d at 884)); People v. Smith, 45 Ill.

App. 3d 66, 68 (1977) (noting that immediate accessibility does not require that the defendant can

reach contraband with “no change” in position, so long as the change is “less than appreciable”).

¶ 39    Defendant also contends that, accepting arguendo that the magazine was recovered under

the driver’s seat during the search at the police station, the evidence is insufficient to establish that

it was under the driver’s seat at the time of the offense. However, defendant’s suggestion that the

magazine may have moved from another location in the vehicle during the approximately three-

minute drive from the stop to the police station is an explanation consistent with innocence that

the trial court was not required to raise to the level of reasonable doubt. See Eubanks, 2019 IL

123525, ¶ 95 (factfinder need not disregard inferences that flow normally from the evidence or

elevate all possible explanations of innocence to a reasonable doubt). And, again, Hernandez

observed defendant reach towards the bottom of his seat when the officers curbed his vehicle.

Accordingly, a rational factfinder could conclude that the State established that the ammunition

was immediately accessible at the time of the offense.

¶ 40    Lastly, defendant contends the State failed to prove the recovered ammunition was “for the

weapon” recovered. 720 ILCS 5/24-1.6(a)(1), (a)(3)(B-5) (West 2018). However, while

Hernandez testified that he did not attempt to fit the magazine into the firearm and did not know

if the magazine fit the firearm, the firearm and ammunition were both .40-caliber. Hernandez

agreed that the .40-caliber ammunition “match[ed] the type of gun that that ammunition would be

used for.” Thus, viewing the evidence in the light most favorable to the State, a rational factfinder

could infer that the .40-caliber rounds in the magazine found within defendant’s easy reach were



                                                 - 14 -
No. 1-20-0033


for the .40-caliber firearm he admitted possessing. See id. (all reasonable inferences must be drawn

in favor of the State). Accordingly, the evidence was not so insufficient as to create a reasonable

doubt of defendant’s guilt.

¶ 41   For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 42   Affirmed.




                                               - 15 -